United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1064
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                           Kelvin Maximillion Stanford

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: March 14, 2016
                               Filed: May 19, 2016
                                  [Unpublished]
                                 ____________

Before MURPHY, BEAM, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      Kelvin Stanford appeals from the district court’s1 decision revoking his
supervised release and imposing a sentence of 18 months’ imprisonment and three


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
years’ supervised release. He contends that the prison sentence was unreasonable. We
affirm.

       In July 2012, Stanford pleaded guilty to knowing possession with intent to
distribute marijuana, see 21 U.S.C. § 841(a)(1), and knowing possession of a firearm
by an unlawful user of a controlled substance, see 18 U.S.C. § 922(g)(3). The district
court sentenced him to 24 months’ imprisonment followed by a three-year term of
supervised release. Less than three months after his release from prison, Stanford was
stopped by the highway patrol while he was driving in Utah. Because Stanford’s
vehicle smelled of marijuana, the officer conducted a search. The officer found over
eleven pounds of marijuana divided into twenty-two eight-ounce packages inside
Stanford’s trunk. The officer took Stanford into custody, and Stanford was charged
with possession of a controlled substance, possession of drug paraphernalia, and
failure to signal a lane change. Shortly thereafter, the probation office petitioned the
district court to revoke Stanford’s supervised release. The petition described the
incident and noted that Stanford did not have permission to travel outside of the
judicial district in which he was being supervised.

        At the revocation hearing, Stanford admitted to the violations related to the
Utah incident. The statutory maximum sentence was two years’ imprisonment. See
18 U.S.C. § 3583(e)(3). Stanford’s advisory guidelines range was 4-10 months’
imprisonment. The Government argued that the court should vary upward to impose
a sentence of 18 months’ imprisonment. In support of this position, the Government
explained that Stanford’s conduct in Utah was very similar to the conduct that led to
his initial conviction and that a longer sentence was necessary to “teach the defendant
[the] lesson that he failed to learn” during his first term of imprisonment. Stanford,
in turn, contended that the court should impose a prison sentence within the advisory
guidelines range. He argued that his offense was nonviolent, he accepted
responsibility for his actions, he was taking classes, and he complied with drug testing
during his first three months of supervised release. The court sentenced Stanford to

                                          -2-
18 months’ imprisonment followed by three years of supervised release, noting that
the prison term would be consecutive to any punishment imposed for the offense in
Utah. The court chose this sentence because Stanford “violated the trust of th[e] Court
by, within about 3 months of his release from imprisonment, committing almost an
identical crime” to the crime underlying his initial conviction. The court also noted
that Stanford “ch[ose] to go right back into criminal activity” despite having an
employment record and skills.

       On appeal, Stanford argues that the 18-month prison sentence imposed by the
district court was unreasonable. We review a district court’s revocation sentencing
decision using the same standards we apply to initial sentencing decisions. United
States v. Cotton, 399 F.3d 913, 916 (8th Cir. 2005). We thus review for abuse of
discretion. United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc).
In conducting this review, we search first for procedural errors, such as “failing to
calculate (or improperly calculating) the Guidelines range, treating the Guidelines as
mandatory, failing to consider the § 3553(a) factors, selecting a sentence based on
clearly erroneous facts, or failing to adequately explain the chosen
sentence—including an explanation for any deviation from the Guidelines range.” Id.
(quoting Gall v. United States, 552 U.S. 38, 51 (2007)); United States v. Miller, 557
F.3d 910, 916 (8th Cir. 2009). In the absence of procedural error, our court considers
the substantive reasonableness of the sentence. Feemster, 572 F.3d at 461. In this
review, we “take into account the totality of the circumstances, including the extent
of any variance from the Guidelines range.” Id. (quoting Gall, 552 U.S. at 51). “A
sentence is substantively unreasonable ‘if the district court fails to consider a relevant
factor that should have received significant weight, gives significant weight to an
improper or irrelevant factor, or considers only the appropriate factors but commits
a clear error of judgment in weighing those factors.’” United States v. Boelter, 806
F.3d 1134, 1136 (8th Cir. 2015) (per curiam) (quoting United States v. Lozoya, 623
F.3d 624, 626 (8th Cir. 2010)).



                                           -3-
       Stanford does not raise any allegation of procedural error. Instead, he contends
that the prison sentence was substantively unreasonable because the court committed
a clear error of judgment when weighing the § 3553(a) factors. According to
Stanford, the court did not consider adequately (1) his record of good conduct in
prison and during the first three months of supervised release, (2) the possibility that
he would face punishment in Utah as a consequence of his offense, and
(3) alternatives to imprisonment, such as a residential reentry center, that would be
more effective in deterring Stanford from resorting to criminal conduct in the future.
The district court explained at sentencing that it considered the statutory factors and
the various sentencing options that it could impose. See United States v. Townsend,
617 F.3d 991, 994 (8th Cir. 2010) (per curiam) (“Although a district court is required
to consider each of the § 3553(a) factors in determining the proper sentence to impose,
it need not ‘categorically rehearse each of the [§] 3553(a) factors on the record when
it imposes a sentence as long as it is clear that they were considered.’” (quoting United
States v. Dieken, 432 F.3d 906, 909 (8th Cir. 2006) (alteration in original))). While
our court may not apply a presumption of reasonableness when a sentence falls
outside the guidelines range, we “must give due deference to the district court’s
decision that the § 3553(a) factors, on a whole, justify the extent of the variance.”
Feemster, 572 F.3d at 461-62 (quoting Gall, 552 U.S. at 51). “[I]t will be the unusual
case when we reverse a district court sentence—whether within, above, or below the
applicable Guidelines range—as substantively unreasonable.” Id. at 464 (quoting
United States v. Gardellini, 545 F.3d 1089, 1090 (D.C. Cir. 2008)).

       Applying the deference due under Feemster, we conclude that the court did not
commit a clear error of judgment when weighing the relevant factors. The district
court sentenced Stanford to 18 months’ imprisonment, stating that a lower sentence
was not appropriate because Stanford had “violated the trust” of the court by, within
only three months of his release from prison, committing an offense that was very
similar to the offense underlying his initial conviction. The court further noted that
Stanford chose to “go right back into criminal activity” despite having other skills that

                                          -4-
would allow him to support himself. Under 18 U.S.C. § 3583(e), factors such as
deterrence and the need to protect the public from further crimes of the defendant
must guide the district court’s revocation sentencing decision. See 18 U.S.C.
§ 3583(e) (citing 18 U.S.C. § 3553(a)(2)(B), (C)). We afford the district court wide
latitude to consider these and other relevant factors and to assign some factors greater
weight than others. United States v. Deering, 762 F.3d 783, 787 (8th Cir. 2014). A
district court does not abuse its discretion “[s]imply because [it] weigh[s] the relevant
factors more heavily than [the defendant] would prefer.” United States v. Richart, 662
F.3d 1037, 1054 (8th Cir. 2011). Based on the record, we conclude that the court did
not abuse its discretion when it weighed the stated factors more heavily than the
mitigating factors cited by Stanford.

       We also reject Stanford’s contention that the 18-month prison sentence was
substantively unreasonable because the court determined that it would run
consecutively to any sentence imposed as a result of the charges in Utah. “The
decision to impose a consecutive or concurrent sentence upon revocation of
supervised release is committed to the sound discretion of the district court.” United
States v. Cotroneo, 89 F.3d 510, 512 (8th Cir. 1996). Here, Stanford’s recidivism
supported the court’s decision. See United States v. Kreitinger, 576 F.3d 500, 504-05
(8th Cir. 2009) (finding reasonable consecutive sentences for revocation and new
crimes committed while on supervised release because the defendant had “recidivist
tendencies”). We see no abuse of discretion. For the foregoing reasons, we conclude
that the sentence imposed by the district court was not unreasonable, and we affirm.
                        ______________________________




                                          -5-